      Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 1 of 10 PageID #: 33




                             EXHIBIT B
This claim chart is meant to be illustrative for purposes of meeting Plaintiff's
  pleading obligations and should not be construed as binding or limiting.




                                                                                    1
           Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 2 of 10 PageID #: 34

24. In a first network including a local server coupled to a central server, the local
server being coupled to a plurality of network devices via a second network, a
method of interactively controlling from one of the plurality of network devices a
flow of audio visual data from the central server to the network device, the method
comprising:

receiving a control command at the local server from the network device via the
second network, the control command indicating a desired modification to the flow
of the audio visual data from the central server to the network device;

sending the control command from the local server to the central server via the first
network;

receiving a modified audio visual data flow at the local server from the central
server via the first network in response to the control command; and

transmitting the modified audio visual data flow from the local server to the
network device via the second network, thereby enabling the network device to
interactively modify the flow of the audio visual data from the central server to the
network device.

                                                                                         2
                                       Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 3 of 10 PageID #: 35
                Claim 24                                                                  Evidence

24. In a first network including a local    The on-board ViaSat Modem (“local server”) receives channel data from the ViaSat Partner Data Center (“central server”). The
server coupled to a central server, the     ViaSat Partner Data Center is connected by the Internet (“a first network”). Additionally, the on-board ViaSat Modem is coupled to
local server being coupled to a plurality   guest devices (“a plurality of network devices”) through on-board Wi-Fi (“a second network”).
of network devices via a second
network, a method of interactively
controlling from one of the plurality of
network devices a flow of audio visual
data from the central server to the
network device, the method comprising:




                                                                                 Source (accessed on March 11, 2021): https://www.digikey.com/en/articles/using-satellite-links-to-deliver-on-board-wi-fi
                                                                                                                                                                                                            3
                                       Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 4 of 10 PageID #: 36
                Claim 24                                                                  Evidence

24. In a first network including a local    The on-board ViaSat Modem (“local server”) receives channel data from the ViaSat Partner Data Center (“central server”). The
server coupled to a central server, the     ViaSat Partner Data Center is connected by the Internet (“a first network”). Additionally, the on-board ViaSat Modem is coupled to
local server being coupled to a plurality   guest devices (“a plurality of network devices”) through on-board Wi-Fi (“a second network”).
of network devices via a second
network, a method of interactively
controlling from one of the plurality of
network devices a flow of audio visual
data from the central server to the
network device, the method comprising:




                                                                                                        Source (accessed on March 11, 2021): https://go.viasat.com/rs/713-WMY-
                                                                                                        519/images/Viasat%20Global_Ku-band_Advanced_Brochure_014.pdf
                                                                                                                                                                                 4
                                      Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 5 of 10 PageID #: 37
               Claim 24                                                                  Evidence

receiving a control command at the local   United Airlines provides a method of interactively controlling (e.g. start, stop, pause, rewind, and fast forward) from one of the
server from the network device via the     plurality of network devices (e.g. Seatback On-Demand Entertainment) a flow of audio visual data (e.g. live TV) from the central
second network, the control command        server to the network device. A United Airlines guest will use the buttons on a provided remote to pause, rewind, or fast forward
indicating a desired modification to the   (e.g. control command) the live show. The command is then sent to the on-board ViaSat modem (e.g. the local server).
flow of the audio visual data from the
central server to the network device;




                                                                                 Source (accessed on March 11, 2021): https://www.digikey.com/en/articles/using-satellite-links-to-deliver-on-board-wi-fi
                                                                                                                                                                                                            5
                                      Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 6 of 10 PageID #: 38
               Claim 24                                                                  Evidence

receiving a control command at the local   United Airlines provides a method of interactively controlling (e.g. start, stop, pause, rewind, and fast forward) from one of the
server from the network device via the     plurality of network devices (e.g. Seatback On-Demand Entertainment) a flow of audio visual data (e.g. live TV) from the central
second network, the control command        server to the network device. A United Airlines guest will use the buttons on a provided remote to pause, rewind, or fast forward
indicating a desired modification to the   (e.g. control command) the live show. The command is then sent to the on-board ViaSat modem (e.g. the local server).
flow of the audio visual data from the
central server to the network device;




                                                            Source (accessed on March 11, 2021): https://www.united.com/ual/en/us/fly/travel/inflight/aircraft/777-300.html and
                                                            https://www.united.com/ual/en/us/fly/travel/inflight/entertainment.html and https://www.united.com/ual/en/us/fly/travel/inflight/entertainment/directv.html



                                                                                                                                                                                                                    6
                                         Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 7 of 10 PageID #: 39
                 Claim 24                                                                   Evidence

sending the control command from the         United provides a method of interactively controlling (e.g. pause and rewind Live TV) from one of the plurality of network devices
local server to the central server via the   (e.g. 10.1-inch 1080P high definition screens) a flow of audio visual data (e.g. live TV) from the central server to the network
first network;                               device. A United guest will use the buttons on a provided remote to pause, rewind, or fast forward (e.g. control command) the live
                                             show. The command is then sent to the on-board ViaSat Modem (e.g. the local server). The ViaSat Modem forwards the control
                                             command to the ViaSat Gateway which includes the ViaSat Partner Data Center (e.g., the central server).




                                                                          Source (accessed on March 11, 2021): https://www.digikey.com/en/articles/using-satellite-links-to-deliver-on-board-wi-fi
                                                                                                                                                                                                     7
                                        Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 8 of 10 PageID #: 40
                Claim 24                                                                   Evidence

receiving a modified audio visual data      United provides a method of interactively controlling (e.g. pause and rewind Live TV) from one of the plurality of network devices
flow at the local server from the central   (e.g. 10.1-inch 1080P high definition screens) a flow of audio visual data (e.g. live TV) from the central server to the network
server via the first network in response    device. A United guest will use the buttons on a provided remote to pause, rewind, or fast forward (e.g. control command) the live
to the control command; and                 show. The command is then sent to the on-board ViaSat Modem (e.g. the local server). Through the ViaSat Gateway, the ViaSat
                                            Partner Data Center (e.g., the central server) uses the Internet (e.g., the first network) to respond to the control command. In
                                            response, a modified audio visual data flow is received at the ViaSat Modem (e.g., the local server).




                                                                           Source (accessed on March 11, 2021): https://www.digikey.com/en/articles/using-satellite-links-to-deliver-on-board-wi-fi

                                                                                                                                                                                                      8
                                       Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 9 of 10 PageID #: 41
                Claim 24                                                                  Evidence

transmitting the modified audio visual      After a modified audio visual data flow is received at the ViaSat Modem (e.g., the local server), the ViaSat Modem will transmit the
data flow from the local server to the      modified audio visual data to the guest devices (e.g., the network devices) via Cabin Wireless Access Points (e.g., the second
network device via the second network,      network), thereby enabling the passengers to to pause, rewind, or fast forward (e.g., interactively modify the flow of audio vidual
thereby enabling the network device to      data from the central server to the network device).
interactively modify the flow of the
audio visual data from the central server
to the network device.




                                                                           Source (accessed on March 11, 2021): https://www.digikey.com/en/articles/using-satellite-links-to-deliver-on-board-wi-fi
                                                                                                                                                                                                      9
                                       Case 1:21-cv-00444-MN Document 1-2 Filed 03/25/21 Page 10 of 10 PageID #: 42
                Claim 24                                                                  Evidence

transmitting the modified audio visual      United Airlines guests are thereby enabled to use the buttons on a provided touch-screens to control the program by pausing,
data flow from the local server to the      rewinding, or fast forwarding (e.g. interactively modify) the live show (e.g., the audio visual data).
network device via the second network,
thereby enabling the network device to
interactively modify the flow of the
audio visual data from the central server
to the network device.




                                                             Source (accessed on March 11, 2021): https://www.united.com/ual/en/us/fly/travel/inflight/aircraft/777-300.html and
                                                             https://www.united.com/ual/en/us/fly/travel/inflight/entertainment.html and https://www.united.com/ual/en/us/fly/travel/inflight/entertainment/directv.html



                                                                                                                                                                                                                   10
